Citation Nr: 1735863	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to increases in the "staged" (30 percent prior to December 1, 2012, and 10 percent from that date) ratings assigned for tinea pedis with onychomycosis, to include the threshold matter of the propriety of the reduction of the rating for such disability from 30 to 10 percent, effective December 1, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2012 rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  The April 2010 rating decision continued a 30 percent rating for tinea pedis with onychomycosis.  In April 2011, the case was remanded for the Veteran to be scheduled for a Travel Board hearing, which was held before the undersigned in June 2011; a transcript of the hearing is in the record.  Following a February 2012 rating decision proposing reduction and an August 2012 hearing before a Decision Review Officer (DRO) at the RO regarding the proposed reduction, a September 2012 rating decision reduced the rating for tinea pedis with onychomycosis to 10 percent, effective December 1, 2012 (i.e., prospectively).  Both "stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In September 2013, the case was remanded for additional development.  Thereafter, the Veteran perfected an appeal regarding the propriety of the rating reduction, and he requested a hearing before the Board in his March 2015 VA Form 9.  He withdrew the hearing request in a statement received in June 2015.  In October 2015, the case was remanded for additional development.  

A July 2017 Board decision (on another issue), indicated the instant claims were in abeyance pending the resolution of the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit decided that matter in Johnson v. Shulkin, Fed. Cir. 2017 (2016-2144).  Therefore, the stay on the instant claims has been lifted.   

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.
FINDINGS OF FACT

1.  A February 2012 rating decision proposed to reduce the rating for the Veteran's tinea pedis with onychomycosis from 30 to 10 percent; a February 16, 2012 letter notified him of the proposed reduction; a September 2012 rating decision implemented the reduction prospectively (effective December 1, 2012); and the reduction was based on, and supported by, the medical evidence of record, including reports of examinations demonstrating sustained improvement warranting the reduction.

2.  Prior to December 1, 2012, the Veteran's tinea pedis with onychomycosis was not shown to have involved more than 40 percent of his total body or exposed areas or to have required the use of systemic therapy; from that date it is not shown to have involved 20 percent or more of his total or exposed areas or to have required systemic therapy.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's tinea pedis with onychomycosis from 30 to 10 percent, effective December 1, 2012 did not involve a due process violation, was in accordance with facts found and governing law, and was proper.  38 U.S.C.A. §§ 1155, 5112(a) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.118, Diagnostic Code (Code) 7813-7806 (2016).

2.  Ratings for tinea pedis with onychomycosis in excess of 30 percent prior to December 1, 2012, and/or in excess of 10 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, Code 7813-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duty to notify was satisfied by letters dated in February and August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  [Private treatment records from Dr. L.S. could not be located.  See September 2009 statement from U.S. HealthWorks.]  He was afforded VA examinations in June 2009, April 2010, June 2011, September 2012, January 2014 (with April 2014 addendum), and October 2014.  The Board finds the reports of those examinations cumulatively adequate for rating purposes as they note the findings needed to adjudicate the claim throughout the appeal period.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board likewise finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A deficiency in the conduct of the June 2011 Board hearing has not been alleged.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

At the outset, the Board finds that the rating reduction in this case did not involve a violation of the due process provisions of 38 C.F.R. § 3.105(e).  A February 16, 2012 letter notified the Veteran of the proposed reduction, that he had 60 days to present additional evidence showing that compensation should be continued at the prior level, and that he could request a predetermination hearing.  He submitted additional evidence, including private medical records from Drs. E.T. and M.F. and photographs.  In August 2012, a DRO hearing was held regarding the proposed reduction, and another VA skin examination was conducted on September 10, 2012, prior to the September 14, 2012 rating decision.  Given the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) including notifying the Veteran of the proposed reduction and of his rights to a pre-determination hearing and to submit additional evidence in response; he was afforded the specified period of time to respond and provided an additional VA examination.  Accordingly, the analysis proceeds to whether the reductions were factually warranted.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

An increased rating may be assigned for up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred during that period.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, the evaluation period for consideration herein is from January 2008 (a year prior to the January 28, 2009 date of claim) to the present.

The Veteran's service-connected tinea pedis is rated under 38 C.F.R. § 4.118, Codes 7813-7806.  Code 7813 (for dermatophytosis, including tinea pedis) instructs to rate under Code 7800 for scars of the head, face, or neck, Codes 7801-7805 for scars, or 7806 for dermatitis, depending upon the predominant disability.  As scarring is not shown, Codes 7800-7805 do not apply.  Under Code 7806 (for dermatitis or eczema) a 10 percent rating is assigned for involvement of at least 5, but less than 20, percent of the entire body or of exposed areas, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating requires involvement of more than 40 percent of the entire body or exposed areas, or constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118.  Generally, the application of topical corticosteroids does not mean systemic therapy, "particularly if those uses of topical corticosteroids affect only the area to which they are applied."  Johnson v. Shulkin, Fed. Cir. 2017 (2016-2144).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under 38 C.F.R. § 3.344(a) and (b), ratings for disabilities that have continued for long periods at the same level (5 years or more) are subject to procedural safeguards that include a mandate of reviewing the record in full.  The rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings on account of diseases that are subject to episodic improvement will not be reduced based on a single examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Here, a January 2005 rating decision granted service connection for tinea pedis with onychomycosis, rated 30 percent effective February 25, 2004.  The rating decision explained that a 30 percent rating was assigned "based on VA examination findings of tinea pedis covering 20% of the surface of the feet, with less than 1% of the total body surface area."  A September 2012 rating decision implemented the proposed reduction to 10 percent, effective December 1, 2012.  As the rating was in effect for more than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) do apply and are addressed below.  38 C.F.R. § 3.344(c).

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
SSA records contain an April 2006 report from the Veteran in which he reported he was receiving treatment for unspecified "rashes" with triple antibiotic ointment, Aloe Vesta protective ointment, ketoconazole 2% cream, and betamethasone valerate cream.

A September 2008 VA podiatry record notes that the Veteran denied pain, redness, numbness, or break in skin in feet or around his toenails.  

On June 2009 VA skin examination, the Veteran reported daily pain with a burning sensation in the area between his toes.  Over the prior 12 months, he reported using Miconazole tincture twice a day and bacitracin ointment as needed; he denied systemic treatment and functional impairment from his foot condition.  On examination, there were scaly regions in the interdigits of the toes on both feet; the lesions were superficial without deep tissue involvement.  "In total, these lesions occup[ied] less than 0.1% of total body surface and [were] covered."  The examiner also noted additional superficial, scaly, silvery lesions on the Veteran's arms and left lower extremity that occupied less than 0.2% of his total body area.  In total, the examiner indicated that all lesions combined "occupy less than 0.3% of total body surface area and 0% of exposed area."   

On April 2010 VA skin examination, the Veteran reported that his tinea pedis was worsening and that his toenails have occasionally been ripped off while putting on his socks.  He denied impairment of activities or function because of his foot condition.  He reported that over the prior 12 months, he used Miconazole nitrate 2% topical tincture and bacitracin ointment once a day, and that he used Aloe Vesta protective ointment and ammonium lactate 12% lotion twice a day as needed.  Following examination, the diagnoses were onychomycosis of all toenails and tinea pedis.  His toenails were brittle and discolored; the web spaces between his toes were clear.  The examiner indicated that his tinea pedis covered less than 1 percent of his total body surface area, and 0 percent of his exposed areas.  

On June 2011 VA skin examination, the Veteran complained of foot and toenail irritation and itching.  He reported using clotrimazole 1% topical lotion, Miconazole nitrate 2% topical lotion, and gentian violet for his toenails.  On examination, his gait was normal; all 10 toenails were affected - some were deformed and discolored; some erythematous scaly rash was present in between the web space, and also in the ankle and foot area.  The examiner indicated that the rash covered "about 4-5%" of the Veteran's total skin surface, and none of the exposed areas.
    
On September 2012 VA skin examination, the Veteran reported that his tinea pedis is chronic and that he treats it with Miconazole tincture and ammonia lactate cream on a constant/near-constant basis.  He denied any debilitating or non-debilitating episodes in the prior 12 months.  On examination, onychomycosis on all toes in both feet was noted - the toes were crusty, dystrophic, and thickened, especially the big toes.  The skin between the toes revealed superficial flakiness with slight erythema in the interdigits.  "In total, all skin involvement [was] less than 5%, and 0% of exposed areas."  The examiner opined that the Veteran's skin conditions did not impact his ability to work. 
   
On January 14, 2014 VA skin examination, the diagnosis was tinea pedis, tinea corporis, and onychomycosis.  The Veteran complained of "ring worm" flare-ups on and off underneath his breast folds and in his groin area.  He denied treatment with oral medications in the prior 12 months, but constant/near-constant treatment with multiple creams was noted.  The examiner stated that the Veteran's skin infections covered less than 5 percent of his total body area; exposed area coverage was not identified.  The examiner opined that the Veteran's skin disability did not impact his ability to work.  In an April 2014 addendum, the January 2014 VA examiner clarified that the Veteran's tinea pedis and tinea corporis covered less than 1 percent of the exposed skin area.  

On October 2014 VA skin examination, the Veteran reported pain around his toenails while ambulating.  The diagnosis was onychomycosis of all toenails.  The Veteran reported constant/near-constant treatment with ketoconazole 2% cream and Miconazole 2% topical tincture for tinea pedis and onychomycosis over the prior 12 months.  Following examination, the examiner indicated that the Veteran's skin condition affects less than 5 percent of his total body area, and none of his exposed areas.

Throughout the period under review, the Veteran has been treated by a private podiatrist, Dr. E.T.  Periodic medical statements show that he was seen for routine foot care in January 2011, March 2012, October 2013, July 2014, March 2015, August 2015, and March 2016.  During the visits, thick mycotic toenails were noted.  Interdigital maceration with scaling and peeling was noted in January 2011, and tinea pedis in the interdigital areas was noted in October 2013.  Notably, in March 2012, Dr. E.T. stated that the Veteran is "not a candidate for oral antifungal agents."  In a March 2016 statement, the Veteran reported that he does not receive any medication from Dr. E.T.; he explained that Dr. E.T. only cuts his nails.  Most recently, in a statement received in February 2017, Dr. E.T. reported that the Veteran has a working diagnosis of tinea pedis and chronic onychomycosis and "continues to have issues relating to chronic fungal infection...of both feet."  

Upon review of the record, the Board finds that the rating reduction from 30 percent to 10 percent, effective December 1, 2012, was supported by the factual record, was in accordance with the governing law and regulations, and was proper.

The Board finds the procedural safeguards of 38 C.F.R. § 3.344(a) and (b) were met.  The June 2009, April 2010, June 2011, and September 2012 VA examinations on which the reduction was made were at least as full and complete as the evidence (November 2004 VA examination report) on which the 20 percent ratings were based.  Notably, the November 2004 examiner had not reviewed the Veteran's claims file.  The June 2009, April 2010, and June 2011examiners reviewed the Veteran's medical record, obtained a reported history from the Veteran and conducted thorough examinations, noting both his own reported symptoms and their observations.  The improvement noted was evidenced not by just one June 2009 examination, but by three additional examinations (in April 2010, June 2011, and September 2012), thereby satisfying the requirement of a second examination to support a reduction for disabilities subject to episodic improvement (such as a skin disease that waxes and wanes).  38 C.F.R. § 3.344.

The evidence prior to December 1, 2012 shows that the Veteran's tinea pedis with onychomycosis affected less than 5 percent of his body surface area, and none of his exposed areas.  Furthermore, it was treated with only topical creams and lotions (and not by systemic therapy).  Accordingly, the disability picture presented is not one consistent with a degree of severity warranting a 30 percent rating (and does not approximate such a level of severity).  The evidence prior to December 1, 2012, shows the Veteran's tinea pedis with onychomycosis consistently affected less than 5 percent or his total body surface area, and no exposed areas, and was not treated with systemic therapy.  See March 2012 statement from Dr. E.T.  Furthermore, the reduction in the rating was factually warranted and in accordance with governing law, and an increase/restoration of the 30 percent ratings is not warranted (as multiple examinations prior to the reduction revealed findings that clearly did not warrant a rating in excess of 10 percent).  

A rating in excess of 30 percent is not warranted for the period prior to December 1, 2012, as the evidence does not show that the disability affected more than 40 percent of the Veteran's entire body, 40 percent of his exposed areas, or was treated with constant/near-constant systemic therapy (as required by the criteria for the next higher, 60 percent, rating).  

The analysis turns to whether a rating in excess of 10 percent is warranted at any time since December 1, 2012.  A review of the record found that at no time since that day is the Veteran's skin disability shown to have affected 20 percent or more of either the entire body or exposed areas, or to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs.  The evidence consistently shows that the Veteran has only used topical creams, shampoos, and moisturizing lotions to treat his skin disability.  He has himself reported he uses only topical medications, and has expressly denied systemic therapy/use if oral medication.  Medication lists in VA records note only the use of topical creams, shampoos, and lotions.  Thus, the criteria for a rating in excess of 10 percent under Code 7806 (by analogy to dermatitis or eczema) are not met.

Neither the Veteran nor his representative has alleged any symptoms of, or impairment due to, the skin disability not encompassed by the schedular criteria, and the record does not suggest otherwise.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The matter of entitlement to a TDIU rating is addressed in the Remand below.    


ORDER

The appeal seeking to establish that the reduction of the ratings for tinea pedis with onychomycosis from 30 to 10 percent, effective December 1, 2012, was improper is denied.

Ratings for tinea pedis with onychomycosis in excess of 30 percent prior to December 1, 2012, and/or in excess of 10 percent from that date, are denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record.  See October 2012 and May 2017 statements.  Specifically the Veteran contends he is unable to work because due to tinea pedis he is unable to stand for prolonged periods.  As the matter of entitlement to a TDIU rating has been raised, but has not been developed or adjudicated, a remand for such action is necessary.  The Board notes that the Veteran does not now meet the 38 C.F.R. § 4.16(a) schedular requirements for TDIU, and that any award of TDIU would have to be on an extraschedular basis, 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following:

The AOJ should fully develop and adjudicate the matter of entitlement to a TDIU rating (including providing the Veteran the appropriate VCAA-mandated notice and application, and including a determination regarding whether referral to the Director of Compensation on an extraschedular basis is warranted).  If TDIU is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after a statement of the case is issued, the matter should be returned to the Board.  [He is advised that entitlement to a TDIU rating will be fully before the Board only if he perfects an appeal of an adverse AOJ determination on the matter.]

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


